Citation Nr: 0332267	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral arm 
disability, claimed as residuals of anthrax vaccine 
inoculation. 
 
2.  Entitlement to service connection for a left knee 
disability. 
 
3.  Entitlement to service connection for a back disorder. 
 
4.  Entitlement to service connection for hypertension. 
 
5.  Entitlement to service connection for pinched nerve in 
both lower legs. 
 
6.  Entitlement to service connection for sleep apnea. 
 
7.  Entitlement to service connection for post-traumatic 
stress disorder. 
 
8.  Entitlement to an initial evaluation in excess of 10 
percent for conjunctivitis. 
 
9.  Entitlement to a compensable initial evaluation for 
maxillary sinusitis. 


10.  Entitlement to a compensable initial evaluation for 
right knee tendonitis. 
 
11.  Entitlement to a compensable initial evaluation for 
residuals of lipoma scar. 
 
12.  Entitlement to a compensable initial evaluation for pes 
planus. 
 
13.  Entitlement to a compensable initial evaluation for 
hemorrhoids. 
 
14.  Entitlement to a compensable initial evaluation for scar 
residuals of hernia repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 until March 
2001.  This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a May 
2002 rating decision of the Regional Office (RO) in Roanoke, 
Virginia. 

The veteran was afforded a personal hearing in April 2003 
before the Board in Washington, D.C.  During the hearing, the 
issue of entitlement for service connection for sarcoidosis 
was raised.  However, this matter is not properly before the 
Board for appellate review and it is referred to the RO for 
appropriate consideration.


FINDING OF FACT

Maxillary sinusitis is manifested by symptoms that include 
nasal congestion, sinus pressure, cough, nasal and postnasal 
drainage, sputum production, facial pain and tenderness, 
rhinorrhea, swollen turbinates, and an edematous/erythematous 
throat which result in at least three to six 6 non-
incapacitating episodes of sinusitis per year. 


CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent for 
maxillary sinusitis have been met since the inception of the 
claim.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6513 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) is for application in this 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  The regulations implementing the VCAA are found at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  They also include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  

The veteran has been provided with a VA examination in 
connection with the issue under consideration.  The record 
reflects that he has been informed of the requirements for 
establishing a compensable disability rating for his 
service-connected maxillary sinusitis, and he has submitted 
pertinent evidence in support of this claim.  

Pertinent Law and Regulations

Service connection for residuals of maxillary sinusitis with 
headaches and nosebleeds was granted by a May 2002 rating 
decision and a zero noncompensable evaluation was assigned 
from April 1, 2001 under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6513.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (2002); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that this claim is based on 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  Where an 
award of service connection for a disability has been granted 
and the assignment of an initial rating for that disability 
is at issue, as in this case, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Diagnostic Code 6513 provides a noncompensable rating 
warranted when sinusitis is detected by x-ray evidence only.  
A 10 percent evaluation for chronic frontal sinusitis 
requires a showing of one or two incapacitating episodes per 
year of sinusitis necessitating prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 30 
percent evaluation requires a showing of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, a 50 percent rating is for application.  An 
incapacitating episode of sinusitis is one that requires bed 
rest and treatment by a physician.  38 C.F.R. § 4.97, Note 
(2003).

Factual Background

Service medical records reflect that the veteran was treated 
periodically over the course of his service for symptoms 
associated with sinusitis and shown to have been prescribed 
antibiotics.

Pursuant to the filing of a claim after service, the veteran 
underwent a VA general medical examination for compensation 
and pension purposes in August 2001.  History pertinent to 
his respiratory status indicated that he began to develop 
nosebleeds after receiving Benadryl in 1999.  He related that 
subsequent to being stationed in Korea in 1999, his 
nosebleeds worsened and became associated with congestion, 
and watery eyes.  The veteran stated that after his return in 
December 2000, he had a flare-up of symptoms which were 
helped by treatment with antibiotics.  He said that he 
continued to get watery eyes and head congestion.  Upon 
physical examination, the conjunctiva of the eyes were 
injected and red.  The turbinates of the nose were normal, 
bilaterally.  An x-ray of the sinuses showed maxillary 
sinusitis with opacification of the right sinus for which an 
assessment of acute maxillary sinusitis was provided.  
Following examination, a pertinent diagnosis of sinusitis 
with objective factors of opaque right maxillary sinus on 
x-ray was rendered.

Subsequently received were post-service military outpatient 
treatment records dated in March and April 2002, which showed 
that the veteran sought treatment for symptoms that included 
cough, congestion, watery eyes, and nasal and postnasal 
drainage of three days' duration for which he was placed on 
antibiotics and inhalant therapies.  Clinical records from 
Walter Reed Medical Center dated in August 2002, reflect that 
the veteran was seen for a five-day history of symptoms that 
included nasal congestion, mild sore throat, and a foul 
smelling greenish-yellow drainage from the nose.  He denied 
headaches, nausea and vomiting, ear pain, and cough.  It was 
noted that he had a history of sinus congestion since January 
2002 with multiple recurrences, had been seen at in 
February/March 2002, and had been put on a 10-day course of 
antibiotics.  It was recorded that he had not seen his 
personal physician since March 2001.

On examination, pertinent findings included swollen left 
turbinates with an edematous/erythematous throat.  An 
otolaryngology consultation in October 2002, reported 
intermittent facial pain, chronic congestion, and the onset 
of snoring.  A computed axial tomography scan obtained in 
August 2002 indicated a large maxillary sinus retention cyst 
which was refractory to medication.  Chronic sinus disease 
and recurrent sinusitis were diagnosed.  Following 
examination, an assessment of opacified sinus, likely 
sinusitis not adequately treated, was rendered.  

Legal Analysis

The Board notes that the veteran's in-service records 
document treatment for complaints and symptoms of sinusitis 
that included nasal obstruction, sinus pressure, sinus 
tenderness, swollen turbinates, rhinorrhea, headaches, and 
draining sinuses for which antibiotics were prescribed on 
occasion.  When examined by the VA in August 2001, no outward 
symptoms were reported, but radiological study was 
interpreted as showing acute maxillary sinusitis.  
Subsequently received were outpatient clinical records dating 
from March 2002 reflecting that the veteran was seen for 
recurring episodes of symptoms that included cough, 
congestion, watery eyes, an edematous/erythematous throat, 
and nasal and postnasal drainage for which he was initially 
placed on antibiotics and, ultimately, long-term inhalant 
therapies.  It was noted that he had multiple recurrences of 
sinusitis and the disorder was refractory to medication.  
After careful review of the service medical records and the 
post service record, the Board finds that the evidence 
satisfactorily establishes that the veteran has at least 
three to six non-incapacitating episodes a year of sinusitis 
characterized by headaches, pain, and purulent discharge 
which more nearly approximate the criteria for a 10 percent 
disability evaluation in this regard.  38 C.F.R. § 4.7.  
Accordingly, an initial rating of 10 percent for maxillary 
sinusitis is warranted.

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for maxillary 
sinusitis as of April 1, 2001.  See 38 C.F.R. § 3.400 (2003).  
After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 10 percent 
for the disability at issue at any time subsequent to April 
1, 2001.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).   


ORDER

An initial 10 percent rating for maxillary sinusitis is 
granted, subject to controlling regulations governing the 
payment of monetary awards.


REMAND

The veteran asserts that he has multiple disabilities which 
he was treated for in service, and that those symptoms 
continue to the present.  He maintains that the general 
medical examination he underwent in April 2001 subsequent to 
the filing of his claim did not reveal the disabilities that 
he experiences, and that it was therefore inadequate for 
rating purposes.  It is contended that he should have been 
afforded specialist examinations in each respect because he 
has continuing residuals.  

The Board observes that in armed services outpatient clinic 
records reflecting treatment after the veteran's retirement, 
he has been treatment for several orthopedic complaints 
including the knees, feet, back, and eyes.  The Board is of 
the opinion that additional examinations would be helpful in 
this instance in order to more fully evaluate these issues on 
appeal.  

The veteran testified before the Board that he received 
treatment for his service-connected hemorrhoids at a private 
facility subsequent to service discharge and has also been 
treated at Walter Reed Medical Center for a number of 
disorders on appeal.  When VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  These 
records, as well as any other pertinent medical records, 
should be obtained and considered by the RO prior to 
appellate review.

As noted above, the VCAA was signed into law in November 
2000.  Under the VCAA, VA has a duty to notify a claimant of 
any specific information and evidence needed to substantiate 
and complete a claim.  Further, VA must tell a claimant what 
specific part of that evidence she must provide, and what 
specific part VA will attempt to obtain.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The RO attempted to provide this notice in a letter dated in 
July 2001.  This notice was provided in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003) and limited the 
veteran's time for response to 60 days.  In Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, Nos. 
02-7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) was misleading and 
detrimental to claimants whose claims were denied short of 
the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that a full year is allowed to submit the additional 
information and/or evidence requested.  

Based on the foregoing, a remand to the RO is appropriate 
under the circumstances.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, to include 
full compliance with the decisions in 
Quartuccio, Paralyzed Veterans of 
America, and Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be contacted and 
asked to identify and provide 
authorization to obtain clinical records 
from all VA and non-VA health care 
providers, to include Woodbridge Clinic 
and Walter Reed Medical Center, who have 
treated him for any and all of the 
claimed disabilities since service 
retirement, to include those examinations 
the veteran testified to that would be 
conducted subsequent to the Board hearing 
in April 2003.  Complete clinical records 
should be obtained from each health care 
provider the veteran identifies, if not 
already of record.

3.  Following receipt of any additional 
pertinent evidence and/or responses to 
the above requests for information, the 
RO should schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any back or left 
knee disorder found.  The entire claims 
file and a copy of this remand must be 
made available to each examiner for 
review prior to the evaluation, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
clinically correlated to specific 
diagnoses.  Following a review of the 
service and postservice medical records, 
the examiner should state whether any 
diagnosed back or left knee is related to 
the veteran's active duty service.  The 
examiner should also state whether it is 
at least as likely as not that any 
diagnosed back or left knee disorder is 
due to or aggravated by any service-
connected disorder.  The examiner should 
set forth all examination findings, along 
with the complete rationale for the 
opinions expressed in a typewritten 
report.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of his 
service-connected eye disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner is specifically 
requested to render an opinion as to 
whether the veteran has active chronic 
trachomatous conjunctivitis with visual 
impairment relating thereto.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his 
service-connected right knee disorder and 
pes planus.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner must 
record the range of motion of the right 
knee in degrees, and indicate the normal 
range of motion.  The examiner must state 
whether recurrent subluxation or lateral 
instability of the right knee is present.  
The examiner must report the degree of 
limitation on normal functioning of the 
right knee caused by pain and provide a 
complete and detailed discussion with 
respect to any weakness, fatigability, 
incoordination, restricted movement, or 
pain on motion.  Rather than simply 
reporting that pain on motion is present, 
the examiner must provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
right knee.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2003).  
In particular, it must be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner must 
evaluate the range of motion of the right 
knee and must determine whether flare-ups 
of the disorder cause additional 
limitation of motion.  If feasible, these 
determinations should be expressed in 
terms of degrees of additional loss of 
range of motion.  If prolonged use does 
not cause weakened movement, excess 
fatigability, or incoordination, or if 
flare-ups do not cause an additional loss 
of range of motion, or if any such 
additional loss of range of motion cannot 
be expressed in degrees, then the 
examiner must so state for the record.  
It must be specifically noted in the 
examination report if any complaints 
noted in the history provided by the 
veteran do not comport with or relate to 
either the physical findings on 
examination or the general nature of the 
current disability.  Complete reasons and 
bases must accompany any opinion offered.  

The examiner should also state whether 
there objective evidence of deformity of 
the veteran's feet, such as pronation or 
abduction; pain on manipulation and use 
of his feet; swelling on use of the 
veteran's feet; callosities of his feet; 
tenderness of the plantar surface of his 
feet; and whether there is marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation of his 
feet.  It should be noted whether the 
veteran uses orthopedic shoes or 
appliances for his pes planus, and, if 
so, whether his condition improved by 
such use.  The examiner must also provide 
an opinion as to the overall degree of 
the veteran's pes planus.  Any report 
prepared should be typed.

6.  Thereafter, if otherwise in order, 
the RO should readjudicate the veteran's 
claims of entitlement to service 
connection for bilateral arm disability, 
claimed as residuals of anthrax vaccine 
inoculation; a left knee disability; a 
back disorder; hypertension; a pinched 
nerve in both lower legs; sleep apnea; 
and post-traumatic stress disorder, as 
well as higher ratings for 
conjunctivitis, right knee tendonitis, a 
lipoma scar, pes planus, hemorrhoids, and 
scar residuals of hernia repair based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board in 
accordance with Paralyzed Veterans of 
America for further appellate 
consideration. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



